734 So. 2d 1175 (1999)
David BURKE, Appellant,
v.
STATE of Florida, Appellee.
No. 98-2461.
District Court of Appeal of Florida, Fourth District.
June 23, 1999.
Laura Barrow of Laura Lee Barrow, P.A., West Palm Beach, for appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Joseph A. Tringali, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
David Burke timely appeals his convictions and habitual offender sentences for five counts of burglary of a dwelling, one count of burglary of a conveyance, three counts of grand theft, and one count of felony petit theft. We affirm appellant's convictions and sentences for all counts except we reverse his habitual offender sentence for felony petit theft. See § 812.014, Fla. Stat. (1995); Nelson v. State, 719 So. 2d 1230, 1231 (Fla. 1st DCA 1998); Ridley v. State, 702 So. 2d 559 (Fla. 2d DCA 1997). We remand with instructions to vacate appellant's habitual offender sentence for felony petit theft and for resentencing on this conviction.
AFFIRMED IN PART; REVERSED IN PART and REMANDED.
DELL, POLEN and FARMER, JJ., concur.